DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 31 December 2020. As directed by the amendment claim 1 has been amended. Thus claims 1-15 are presently pending in this application, and claims 13-14 remain withdrawn. Applicant’s amendments to the Specification have overcome each objection previously set forth in the Non-Final Office Action mailed 19 October 2020.
Response to Arguments
Applicant's arguments filed 31 December 2020 have been fully considered but they are not persuasive. 
Regarding the argument that “Gross teaches the second threaded element 28, likened to the claim 1 “second part”, advances without or substantially without rotation as the first threaded element 26 rotates (Id.), and the reference does not teach or suggest the recitations of amended claim 1 in which “the second part is rotatable around and axially moveable along the longitudinal axis”.” It is the position of the examiner that any rotation, even if it is described as very little rotation still reads on the claim. Gross describes in [0205] “Rotational motion of second threaded element 28 is impeded (even if not necessarily eliminated) by stopper 24 to which the second threaded element is coupled”, this indicates that impeded rotation does not mean no rotation. In another paragraph, [0208], Gross describes rotation of a “relatively small extent”.
Regarding the argument that one skilled in the art would not modify the reference to cause the first and second threaded element 26, 28 to reach a coupling abutment in the manner recited in amended independent claim 1, and further would not modify the second threaded element 28 so that it not impeded by alternative means: “Rotational motion of second threaded element 28 is impeded (even if not necessarily eliminated) by stopper 24 to which the second threaded element is coupled, and/or rotational motion of the second threaded element is impeded by alternative means”. Emphasis placed on “and/or” which indicates the rotation impeding means can be part of separate embodiments. In the embodiment where only friction between the vial and stopper prevents rotation of the second element, any rotation of the first element when the two elements are in coupling engagement, as shown in Fig 11, would necessarily cause rotation of the second element because if axial displacement is not possible, the threaded engagement would rotate the second element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 2009/0093792 A1).
Regarding claim 1, Gross et al. discloses a coupling mechanism for a medication delivery device (Fig 11) arranged within a housing (Fig 1A), the coupling mechanism comprising: a first part (26 Fig 11) having a longitudinal axis and which is axially fixed with respect to the housing (‘linear motion of the nut with respect to the vial is impeded’ [0223]) and rotatable about the longitudinal axis (‘first threaded element 26 is a nut that is rotatable with respect to vial 22’ [0223]), the first part comprising a gearing engagement (‘threadedly coupled’ [0223]) to a second part which is arranged along the longitudinal axis (28 Fig 11), the gearing engagement having a first frictional resistance (a gearing engagement must necessarily have a frictional resistance), wherein the second part is rotatable around and axially moveable along the longitudinal axis (“in the presence of significant, intentionally-generated friction, the stopper advances substantially only linearly (in contact with the inner surface of the vial) by a distance of 1 mm, while rotating only to a relatively small extent.” [0208], rotation to a relatively small extent still constitutes rotation), and directly or indirectly in a friction fit engagement with respect to the housing (the second part is indirectly in a friction fit engagement with respect to the housing through the stopper being in friction fit with the vial and the vial being fit in the housing), the friction fit engagement having a second frictional resistance (‘significant, intentionally-generated friction’[0208]), and wherein the first frictional resistance is below the second frictional resistance such that a rotation of the first part in a first rotational direction axially moves the second part away from the first part along the longitudinal axis (the first frictional resistance must necessarily be below the second frictional resistance for the second part to move axially as disclosed [0208]), and a rotation in a second rotational direction, opposite the first rotational direction, reduces an axial distance between the first and second part (Fig 11 rotation in a second opposite direction would cause the second part and the plunger to reverse direction because 30 Fig 11 is coupled to the plunger) and further rotation in the second rotational direction axially moves the second part into a coupling abutment with the first part (Fig 11 shows the first 26 and second 28 parts in coupling abutment) such that the first and second part (During rotation in a first rotational direction of the first part “the second threaded element must either rotate, advance distally, or both rotate and advance distally” [0207], the second rotational direction would work the same way, when the first and second parts are in coupling abutment, there would be no more space for the second part to move proximally, Fig 11, and it would be forced to co-rotate).  
Regarding claim 2, Gross et al. discloses the coupling mechanism according to claim 1. Gross et al. further discloses wherein the gearing engagement between the first part and second part is configured as at least one thread segment present on the first part engaging at least one thread follower present on the second part (Fig 11 both 26 and 28 have thread segments [0208]) or as at least one thread segment present on the second part engaging at least one thread follower present on the first part.
Regarding claim 3, Gross et al. discloses the coupling mechanism according to claim 1. Gross et al. further discloses wherein the friction fit engagement with respect to the housing of the second part allows for axial movements with respect to the housing when the second frictional resistance has been overcome (‘the screw and the stopper advance toward distal end 36 of the vial’ [0223]).  
Regarding claim 4, Gross et al. discloses the coupling mechanism according to claim 1. Gross et al. further discloses wherein the friction fit engagement with respect to the housing provided between the second part and the housing is exerted by at least one O-ring, or at least one flexural element, or a friction coupling (stopper 24 Fig 11 slidably coupled to the vial [0135]).  
Regarding claim 15, Gross et al. discloses the coupling mechanism according to claim 1. Gross et al. further discloses wherein the medication delivery device is a bolus injector (‘administer a bolus of the drug’ [0195]).
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2009/0093792 A1) in view of Cabiri (US 2012/0035546 A1).
Regarding claim 5, Gross et al. discloses the coupling mechanism according to claim 1. Gross et al. further discloses wherein the friction fit engagement with respect to the housing is provided between the second part (28 Fig 11) and a third part (22 Fig 11) that is axially fixed with respect to the housing and rotationally arranged along the longitudinal axis (the vial is axially fixed in the housing and concentric with 26 and 28). However, is silent to the third part being in a second friction fit engagement with the housing having a third frictional resistance.  
Cabiri teaches the third part (12 Fig 4) being in a second friction fit engagement with the housing (28 Fig 4 ‘cartridge stopper’ is part of the housing and is engaged with the cartridge frictionally) having a third frictional resistance (the frictional resistance between the cartridge stopper and the cartridge that prevents torque [0028]).
Regarding claim 6, modified Gross et al. discloses the coupling mechanism according to claim 5. Cabiri further teaches wherein the third frictional resistance is above the second frictional resistance (the frictional resistance provided by cartridge stopper must be above the second frictional resistance to function as disclosed: ‘Cartridge stopper 28 also prevents the torque, which is generated by the activation mechanism 18 to rotate the driving screw of the cartridge, from rotating cartridge 12.’ [0028]).
Regarding claim 7, modified Gross et al. discloses the coupling mechanism according to claim 5. Gross et al. further discloses wherein the first part (26 Fig 11), the second part (28 Fig 11) and the third part (22 Fig 11) are configured as concentrically arranged sleeves, wherein the third part surrounds the first part and the second part (Fig 11, 26 and 28 are disposed in the vial 22), and wherein the first part surrounds the second part (Fig 11 26 surrounds 28).  
Regarding claim 9, modified Gross et al. discloses the coupling mechanism according to claim 5. Gross et al. further discloses wherein the second part (28 Fig 11) is arranged along the longitudinal axis between the first part (26 Fig 11) and the third part (22 Fig 11), and the second part is moveable towards the third part once the first part is rotated in the first rotational direction (When 26 is rotated, 28 moves further into the vial 22), and the second part is moveable towards the first part once the first part is rotated in the second rotational direction (If 26 is rotated in the second direction, 28 would move back toward 26).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2009/0093792 A1) in view of Cabiri (US 2012/0035546 A1) and Hanson et al. (US 2020/0155759 A1).
Regarding claim 8, modified Gross et al. discloses the coupling mechanism according to claim 5. However, fails to disclose wherein the second friction fit engagement with respect to the housing between the third part and the housing forms a sterile barrier between a first compartment within the housing and a second compartment within the housing.  
	Hanson et al. teaches a friction fit engagement with respect to the housing (20 Fig 1B) between the third part (58 Fig 4A) and the housing (engaged with part 300 of the housing in Fig 1B) forms a sterile barrier (‘maintain the aseptic condition’ [0133]) between a first compartment within the housing (area inside connection hub seal including inside the barrel, the pierceable seal and the piercing member [0133], Fig 6A) and a second compartment within the housing (the interior of the housing that is on the outside of the connection hub seal). It would have been obvious to one of ordinary skill at the [0133].
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, modified Gross et al. discloses the coupling mechanism according to claim 9, however, fails to disclose wherein the second part and third part form a one-way clutch, comprised of a one-way ratchet system which is closed once the second part abuts the third part and the first part, the second part and the third part co-rotate in the first rotational direction. There is no motivation nor suggestion to incorporate a ratchet system into the second and third parts of the device of modified Gross et al. as is described in claim 10.
Claims 11 and 12 would be allowable as being dependent on claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783